DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 5/2/2022 has been entered.  Claims 1-8 remain pending with claims 3, 5 and 7-8 withdrawn as being non-elected.
Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the specific limitations of “a sealing gasket carried by the mounting plate and configured to seal the mounting plate with a back side of the boat console panel when the mounting plate is in the extended position” now incorporated into claim 1 is not anticipated or made obvious by the prior art of record in the Examiner’s position.  Previously, the Examiner had objected to this limitation as being allowable but dependent upon a rejected base claim and the Applicant has incorporated this limitation in independent form.  Furthermore, the Applicant has addressed the 35 USC 112(b) issue pointed out by the Examiner by amending the claim to positively define the Applicant’s structure.  The closest prior art references concerning sealing gaskets are Martinez US 2011/0186099, Johnson US 9481403 and Ito US 2006/0288354 which all disclose gaskets or sealing members but the particular sealing members are not carried by a mounting plate to seal against a back side of a panel as required by the claim.  Therefore, it is the Examiner’s position that the claims define over the prior art of record and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2, 4 and 6 allowable. The restriction requirement between species, as set forth in the Office action mailed on 9/8/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between species is withdrawn.  Claims 3, 5 and 7-8, directed to species II-V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632